DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 3, 5-10, and 13-17 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, and 10 have been considered but are moot because the amendments necessitated new grounds of rejection. 
Regarding 35 USC 112(b) rejection of claim 3, Applicant made an argument that the terms “second” and “third” do not denote ordinal relationships between the elements, but rather, merely identify different ones of a common element and distinguish between repeated instances of an element or limitation. 
This argument has been fully considered, but is not persuasive. The basis of 112 rejection of claim 3 has been that it is unclear how many different ones of a common element are required by the claim. For example, if there are terms “a second display” and “a third display”, but no “first display”, it is unclear whether it means three displays are required by the claim or just two displays. 

Response to Amendment
With respect to claim objections, Applicant’s amendments have overcome each and every objection. 
With respect to 112 rejection, Applicant’s amendments have not overcome each and every rejections. Please see the 112 section below. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 3, the limitations, “a second trend graph”, “a second display area”, and “a third display area”, are indefinite, because it is unclear whether “second” and “third” mean there’s a “first” display area, a “first” parameter, or a “first trend graph”. 
For the purpose of examination, the above limitations have been interpreted that there are no additional elements required other than the ones positively recited in the claim. 
Re Claim 3, the limitation, “the first parameter”, is indefinite, because it lacks antecedent basis. 
Re Claims 7 and 15, the limitations “a plurality of second parameters”, “a second parameter associated with a sympathetic nerve function”, and “a second parameter associated with a parasympathetic nerve function” are indefinite, because it is unclear whether these limitations are referring to “a second parameter associated with an automatic nerve function” in claims 1 and 10, respectively. There are antecedent basis issues for “a second parameter” in claims 7 and 15. 
Re Claim 7 and 15, the limitations, “a first threshold value of the second parameter associated with the sympathetic nerve function” and “a second threshold value of the second parameter associated 
Re Claim 7 and 15, the limitation, “the second trend graph showing the temporal change in the second parameter associated with the sympathetic nerve function and showing the temporal change in the second parameter associated with the parasympathetic nerve function”, is indefinite. There are two “temporal change” recited in claims 1 and 10, and it is unclear which “temporal change” the limitations, “the temporal change in the second parameter associated with the sympathetic nerve function” and “the temporal change in the second parameter associated with the parasympathetic nerve function” are referring to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Narusawa et al. (US 2016/0089040), hereinafter “Narusawa”, in view of Kianl et al. (US 2002/0161291), hereinafter “Kianl” .
Re Claim 1, Narusawa discloses a physiological information processing apparatus comprising: 
a processor (para. [0225] and [0227] discloses a processor); and  
5a memory storing computer-readable instructions (para. [0225] and [0227] discloses a memory storing programs), 
wherein, when the computer-readable instructions are executed by the processor, the processor causes the physiological information processing apparatus (para. [0225], [0227] discloses program causing a computer to function) to: 
obtain a set of physiological information data indicative of physiological information of a subject (para. [0092], [0094] discloses a pulse wave information measuring unit 110, which measures the pulse wave information of the subject), 
10obtain a first parameter associated with a vital sign of the subject based on the physiological information data (para. [0092], [0094] discloses a pulse wave information measuring unit 110, which measures the pulse wave information of the subject; para. [0191] discloses that the control unit 130 calculates the normal pulse rate from the normal pulse wave data and displays these data on the display unit.), 
display a first trend graph showing a temporal change in the first parameter in a first display area of a display screen of a display that displays the physiological information of the subject (para. [0211] discloses that display images shown in figs. 16A and 16B are displayed on the display unit which is also notification unit 300 based on the pulse wave information or the syncope index information calculated), 

display a second trend graph showing a temporal change in the second parameter in a second display area of the display screen (para. [0212], figs. 16A and 16B show that HF indicating the vagus nerve activity, and LF/HF indicating the sympathetic nerve activity are displayed with the horizontal axis as a common time axis), 
wherein the first display area and the second display area are displayed next to each 20other such that a time axis of the first display area and a time axis of the second display area are synchronized with each other (para. [0212], figs. 16A and 16B show that a pulse rate, a sensor signal of a three-axis acceleration sensor, HF indicating the vagus nerve activity, and LF/HF indicating the sympathetic nerve activity are displayed with the horizontal axis as a common time axis), and 
display event information associated with the subject in a third display area of the display screen (para. [0064] discloses that the control unit may calculate the syncope index information based on a total value of the pulse wave amplitude information of the plurality of pulsations within the given period of time; para. [0065]-[0070] discloses how the syncope index information is calculated; para. [0211], [0212], figs. 16A, 16B, discloses that syncope index is displayed with other parameters with the horizontal axis as a common time axis),
wherein the event information associated with the subject includes at least one of:  
15event information indicative of an occurrence of arrhythmia; 

event information associated with a treatment on the subject. 
Narusawa is silent regarding displaying event information associated with the physiological information processing apparatus in a third display area of the display screen, wherein the event information associated with the physiological information processing apparatus includes event information associated with an abnormality of the 20physiological information processing apparatus or a failure of attachment between the physiological information processing apparatus and an external sensor configured to obtain the physiological information data.  
However, Kianl discloses a physiological information processing apparatus and teaches displaying event information associated with the physiological information processing apparatus in a display area of the display screen, wherein the event information associated with the physiological information processing apparatus includes event information associated with an abnormality of the 20physiological information processing apparatus or a failure of attachment between the physiological information processing apparatus and an external sensor configured to obtain the physiological information data (para. [0062], fig. 4, discloses a system message area 450, where the messages can indicate defective sensor, invalid sensor, low signal quality, no sensor, sensor off, or service required). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Narusawa, by configuring the processor to cause the physiological information processing apparatus to display event information associated with the physiological information processing apparatus in the third display area of the display screen, wherein the event information associated with the physiological information processing apparatus includes event information associated with an 


    PNG
    media_image1.png
    483
    779
    media_image1.png
    Greyscale

Re Claims 10 and 17, Claims 10 and 17 are rejected under substantially the same basis as claim 1. 
Re Claim 8, Narusawa discloses that 15the physiological information processing apparatus is configured to obtain the physiological information data from an external sensor (para. [0094] and fig. 1 discloses that the pulse information measuring unit 110 is a pulse wave sensor; fig. 14 and para. [0216] also show a band unit with a sensor unit, which is pulse wave information measuring unit, 110.), and to update the first trend graph and the second trend graph in accordance with a lapse of time (para. [0092], [0094] discloses a pulse wave information measuring unit 110, which measures the pulse wave information of 
Re Claim 16, Claim 16 is rejected under substantially the same basis as claim 8. 
Re Claim 9, Narusawa discloses that the 20physiological information processing apparatus is configured to present an alert to a user when at least one of the first parameter and the second parameter shows abnormality (para. [0032] discloses that when it is determined that the subject is in a bradycardia state based on the pulse wave information, an event determination unit may determine that the syncope event has occurred in the subject, para. [0033] discloses that the apparatus can send notification indicating that the subject is in a bradycardia state; para. [0037] discloses notification indicating that the subject is in a tachycardia state; para. [0041] discloses that it is possible to store the pulse wave information when the subject is in a pulse missing state or to send notification indicating that the subject is in a pulse missing state; para. [0045] discloses notification regarding an atrial fibrillation state).  
Re Claim 3, Narusawa discloses a physiological information processing apparatus comprising: 
a processor (para. [0225] and [0227] discloses a processor); and  
30a memory storing computer-readable instructions (para. [0225] and [0227] discloses a memory storing programs), 

obtain a set of physiological information data indicative of physiological information of a subject (para. [0092], [0094] discloses a pulse wave information measuring unit 110, which measures the pulse wave information of the subject), 
18obtain a second parameter associated with an autonomic nerve function of the subject based on the physiological information data (para. [0191] discloses that the control unit 130 calculates the pulse rate of the low pulse wave amplitude point of the event pulse. Then the control unit 130 calculates a high frequency, HF, and a low frequency, LF, as an index indicating the vagus nerve activity of the subject, by frequency analysis), 
display a second trend graph showing a temporal change in the second parameter in a second display area of a display screen of a display that displays the physiological 5information of the subject (para. [0212], figs. 16A and 16B show that HF indicating the vagus nerve activity, and LF/HF indicating the sympathetic nerve activity are displayed with the horizontal axis as a common time axis), and 
display event information associated with the subject in a third display area of the display screen (para. [0064] discloses that the control unit may calculate the syncope index information based on a total value of the pulse wave amplitude information of the plurality of pulsations within the given period of time; para. [0065]-[0070] discloses how the syncope index information is calculated; para. [0211], [0212], figs. 16A, 16B, discloses that syncope index is displayed with other parameters with the horizontal axis as a common time axis),  
wherein the second display area and the third display area are displayed next to each 10other such that a time axis of the second display area and a time axis of the third display area 
wherein the event information associated with the subject includes at least one of:  
15event information indicative of an occurrence of arrhythmia; 
event information indicative of an abnormality of the first parameter (para. [0213] and fig. 16A shows that abnormality has occurred at the time of T1 as it can be seen that the pulse rate has increased abruptly at such time and syncope index also has greatly changed; both parameters together reads on event information indicative of an abnormality of the first parameter); and 
event information associated with a treatment on the subject. 
Narusawa is silent regarding displaying event information associated with the physiological information processing apparatus in a third display area of the display screen, wherein the event information associated with the physiological information processing apparatus includes event information associated with an abnormality of the 20physiological information processing apparatus or a failure of attachment between the physiological information processing apparatus and an external sensor configured to obtain the physiological information data.  
However, Kianl discloses a physiological information processing apparatus and teaches displaying event information associated with the physiological information processing apparatus in a display area of the display screen, wherein the event information associated with the physiological information processing apparatus includes event information associated with an abnormality of the 20physiological information processing apparatus or a failure of attachment between the physiological information processing apparatus and an external sensor configured to obtain the physiological 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Narusawa, by configuring the processor to cause the physiological information processing apparatus to display event information associated with the physiological information processing apparatus in the third display area of the display screen, wherein the event information associated with the physiological information processing apparatus includes event information associated with an abnormality of the 20physiological information processing apparatus or a failure of attachment between the physiological information processing apparatus and an external sensor configured to obtain the physiological information data, as taught by Kianl, for the purpose of informing the user the problem with the physiological sensor, connection with the physiological sensor, or any other abnormality of the physiological processing apparatus so that the technical issue can be corrected (para. [0062]).

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Narusawa et al. (US 2016/0089040), hereinafter “Narusawa”, as modified by Kianl et al. (US 2002/0161291), hereinafter “Kianl”, and further in view of Poon et al. (US 2014/0213919), hereinafter “Poon”, and Chen et al. (US 2014/0277284), hereinafter “Chen”.
Re Claims 5 and 6, Narusawa as modified by Kianl discloses the claimed invention substantially as set forth in claim 1. 
	Narusawa/Kianl is silent regarding 25the physiological information processing apparatus configured to display the second trend graph and a threshold indicator bar indicative of a threshold value of the second parameter in the second display area, wherein 30the threshold indicator bar is movable in accordance with an input operation from a user. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Narusawa as modified by Kianl, by configuring the apparatus to obtain and store threshold values for sympathetic nerve function (LF/HF ratio) and parasympathetic nerve function (HF portion), as taught by Poon, for the purpose of identifying physiological abnormality using the power spectrum of heart rate variability (para. [0114]-[0119]). 
Narusawa, Kianl, and Poon are silent regarding the apparatus configured to display the second trend graph and at least one threshold indicator bar indicative of a threshold value of the second parameter in the second display area, wherein 30the threshold indicator bar is movable in accordance with an input operation from a user. 
However, Chen discloses a display unit and graphical marking at a clinical setting and teaches that the system displays a line representing a maximum amplitude level and/or a line representing a minimum amplitude level extending perpendicular to the amplitude axis, the respective positions corresponding to the respective maximum and/or minimum amplitude values input by the clinician (para. [0078]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Narusawa as modified by Kianl and Poon, by configuring the apparatus to display the second 
Re Claims 13 and 14, Claims 13 and 14 are rejected under substantially the same basis as claims 5 and 6. 10

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Narusawa et al. (US 2016/0089040), hereinafter “Narusawa”, as modified by Kianl et al. (US 2002/0161291), hereinafter “Kianl”, and Poon et al. (US 2014/0213919), hereinafter “Poon”, and Chen et al. (US 2014/0277284), hereinafter “Chen”, and further in view of Jelen (Non-Patent Literature: “Excel Charting Using a Second Axis”).  
Re Claim 7, Narusawa as modified by Kianl, Poon and Chen discloses the claimed invention substantially as set forth in claim 1 and 5. 
Narusawa further discloses the claimed invention substantially as set forth in claim 1. Narusawa further discloses that the physiological information processing is configured to obtain a plurality of second parameters, the plurality of second parameters comprising: 
a second parameter associated with a sympathetic nerve function of the subject (para. [0087] and [0191] discloses that the control unit 130 calculates the pulse rate of the low pulse wave amplitude point of the event pulse. Then the control unit 130 calculates a high frequency, HF, and a low frequency, LF, as an index indicating the vagus nerve activity of the subject, by frequency analysis; para. [0212] discloses that LF/HF indicating the sympathetic nerve activity are displayed); and  
5a second parameter associated with a parasympathetic nerve function of the subject (para. [0191] discloses that the control unit 130 calculates the pulse rate of the low pulse wave amplitude 
wherein the physiological information processing apparatus displays, in the second display area, the second trend graph showing the temporal change in the second parameter associated with the sympathetic nerve function and showing the temporal change in the second parameter associated with the parasympathetic nerve function (para. [0212], figs. 16A and 16B show that HF indicating the vagus nerve activity, and LF/HF indicating the sympathetic nerve activity are displayed with the horizontal axis as a common time axis). 
	Narusawa, Kianl, Poon, and Chen is silent regarding the threshold indicator bar is a single threshold indicator bar indicative of a first threshold value of the second parameter associated with the sympathetic nerve function and a second threshold value of the second parameter associated with the parasympathetic nerve function.  
	Narusawa discloses at least one second parameters displayed in the second display area as shown in annotated figure 16A below. 

    PNG
    media_image2.png
    487
    773
    media_image2.png
    Greyscale

	Narusawa does not teach an overlay of the trend graph of the second parameter associated with a sympathetic nerve function and the trend graph of the second parameter associated with a parasympathetic nerve function. 
	Jelen teaches overlaying two trend graphs by having two vertical axes with different scales (pages 54 and 55). 
	Therefore, it would have been obvious to one of ordinary skill in the art, to modify Narusawa as modified by Kianl, Poon and Chen, by overlaying two trend graphs of two second parameters, as taught by Jelen, because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
	Narusawa as modified by Kianl, Poon, Chen, and Jelen does not disclose expressly the threshold indicator bar being a single threshold indicator bar indicative of a first threshold value of the second parameter associated with the sympathetic nerve function and a second threshold value of the second parameter associated with the parasympathetic nerve function.  

Therefore, it would have been an obvious matter of design choice to modify displaying the threshold lines with respect to metrics HF and LF/HF to obtain the invention as specified in the claim(s).
Re Claim 15, Claim 15 is rejected under substantially the same basis as claim 7. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.V.H./
Vynn Huh, September 11, 2021Examiner, Art Unit 3792